IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WENDY GALLAGHER (CLAIMANT)               : No. 110 WAL 2015
CLYDE GALLAGHER (DECEASED),              :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (TRIB TOTAL MEDIA, INC.),          :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.